Citation Nr: 1827969	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for service-connected right shoulder (major) rotator cuff injuries and degenerative joint disease claimed as right shoulder condition from January 12, 2012, to October 26, 2015, and an evaluation greater than 30 percent from December 1, 2016.

2.  Entitlement to an initial compensable evaluation for service-connected left foot degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy Reserves from April 2006 to June 2008 and from September 2010 to January 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran initially requested a hearing in connection with her substantive appeal in December 2013.  However, she withdrew her Board hearing request in an April 2018 statement and thus the Board will adjudicate the appeal based on the record.


FINDINGS OF FACT

1.  In April 2018, before the Board promulgated a decision, the Veteran submitted a letter expressing the desire to withdraw from appellate review the issue of entitlement to an increased rating for service-connected right shoulder (major) rotator cuff injuries and degenerative joint disease claimed as right shoulder condition.

2.  The evidence shows that the Veteran's degenerative joint disease of the left foot is manifested by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to an increased rating for service-connected right shoulder (major) rotator cuff injuries and degenerative joint disease claimed as right shoulder condition, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2.  The criteria for an initial 10 percent rating for left foot degenerative joint disease have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written statement received in April 2018, the Veteran withdrew the claim for higher ratings for her right shoulder (major) rotator cuff injuries and degenerative joint disease claimed as right shoulder condition.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.

II.  Higher Rating

The Veteran asserts that her left foot DJD warrants an increased rating, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5284, a 10 percent rating is appropriate for moderate symptomatology.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate for moderately severe symptomatology.  Id.  A 30 percent rating is appropriate for severe symptomatology.  Id.  A 40 percent rating is appropriate for actual loss of use of the foot.  Id.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v.  Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v.  Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011).

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, 27 Vet. App. 415, 424 (2015).  Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti v. McDonald, 27 Vet. App. 415, 427 (2015).  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  27 Vet. App. 415, 427-28 (2015) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

On December 23, 2011, the Veteran filed a claim of entitlement to service connection for a left foot condition.  In August 2012, the RO granted a disability rating of 0 percent.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date the claim was filed, the period beginning December 23, 2011.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board takes into consideration the Veteran's statements with respect to her left foot disability.  She is unable to bear full weight on her left foot due to pain.  As a result she has undergone four steroid injections to try to alleviate the pain.  She wears orthotics to alleviate the pain.  Following her discharge from active duty, she was treated through the Cheyenne VA Medical Center on approximately five occasions where she was administered steroid injections and provided orthotics to deal with the pain.  See December 2013 Substantive Appeal.  She continues to have chronic moderate left foot pain despite her routine use of orthotics.  Id.

The Board acknowledges that while the Veteran is considered competent to report symptoms that she can personally observe because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).  Thus, the Board finds that the Veteran is competent to report on symptoms such as pain and weakness.

A March 2012 VA foot examination report states that on examination the examiner noted no painful motion, edema, weakness, instability, or pain to palpation of the feet; weight bearing was normal with no pronation and no arch collapse; no abnormal callosities and no skin break down; palpation showed no tenderness of the foot, arches, metatarsal heads, heels, or great toes; and there was no pain with passive or active manipulation of the feet.  The examiner also noted no assistive devices were being used and there was no functional impairment.  The examiner diagnosed the Veteran with DJD of the left foot.

A VA foot examination was also conducted in August 2017.  The examiner diagnosed the Veteran with left foot DJD.  The examiner noted the Veteran's statements during the examination in which she stated that it has been several years since her last VA examination, that her left foot does not bother her at all, and that she has felt okay for over a year.  The examiner noted that the Veteran had no orthotics, surgery, procedures, or podiatry consults since 2013.  The examiner noted that she does not experience foot pain and no physical limitations due to her foot.  She also takes no medication for her foot.  The Veteran did not report foot pain during the examination.  She did not report flare-ups.  No functional loss was reported.  No pain was noted on the left foot upon physical examination.  No assistive devices were noted.  There was no pain with non-weight bearing noted, no pain with passive range of motion, and no pain with weight bearing.

The Board finds that the Veteran is both competent and credible in reporting that during the appeal period she has had left foot pain.  In light of Burton and Petitti, the Board finds that the Veteran's degenerative joint disease of the left foot warrants a 10 percent evaluation for limitation of motion due to pain, which was not shown on formal VA examinations.

In light of the Veteran's statements, however, and the findings of the March 2012 and August 2017 VA examinations, the Board further finds that the perpondeance of the evidence is against entitlement to a rating in excess of 10 percent under Diagnostic Code 5284 because although she has left foot pain, she has no more than a moderately disabling left foot disability, i.e., the preponderance of the evidence shows that her left foot pain alone does not constitute a functional loss under the VA regulations that is productive of more than moderate residual impairment under Diagnostic Code 5284 based upon range-of-motion loss.  Mitchell.


ORDER

The claim of entitlement to an evaluation greater than 20 percent for service-connected right shoulder (major) rotator cuff injuries and degenerative joint disease claimed as right shoulder condition from January 12, 2012, to October 26, 2015, and an evaluation greater than 30 percent from December 1, 2016, is dismissed.

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent rating for degenerative joint disease of the left foot is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


